UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7375


RAYMOND V. BETHEL, JR.,

                       Plaintiff – Appellant,

          v.

DEPARTMENT OF STATE POLICE SEX OFFENDER REGISTRY,

                       Defendant - Appellee.



                            No. 14-7377


RAYMOND V. BETHEL, JR.,

                       Plaintiff – Appellant,

          v.

DEPARTMENT OF STATE POLICE SEX OFFENDER REGISTRY,

                       Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:14-cv-00170-HEH-MHL; 3:14-cv-00183-HEH-MHL)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Raymond V. Bethel, Jr,. Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Raymond V. Bethel, Jr.,

seeks to appeal the district court’s orders dismissing without

prejudice    his     related      actions       filed    under    42   U.S.C.       § 1983

(2012).     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral       orders,   28    U.S.C.     § 1292      (2012);    Fed.      R.    Civ.    P.

54(b); Cohen       v.   Beneficial     Indus.      Loan    Corp.,      337    U.S.       541,

545-46 (1949).          The orders Bethel seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders,

as Bethel may be able to amend his respective complaints to cure

the pleading deficiency identified by the district court. *                               See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).                   Accordingly, we deny Bethel’s

motions     to     amend    and     dismiss       the     appeals      for        lack     of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument      would    not     aid   the    decisional

process.

                                                                                  DISMISSED


     *
       Insofar as Bethel’s motions to amend, filed in this court,
seek to amend his § 1983 complaints, we note that such amendment
must be sought in the district court. We express no opinion as
to the effectiveness or propriety of his proposed amendments.



                                            3